                          UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


STATE OF MAINE,                            )
                                           )
              Plaintiff                    )
                                           )
       v.                                  )             No. 2:21-cv-00163-LEW
                                           )
MICHAEL DOYLE,                             )
                                           )
              Defendant                    )


                              ORDER DISMISSING CASE

       Purporting to be the defendant in a criminal proceeding that is not actually pending

in state court, Michael Doyle filed a notice of removal in an attempt to institute a

proceeding in this Court. Evidently by way of explanation, Mr. Doyle attached to his notice

a copy of a cease and desist letter authored on June 10 (two weeks ago) by Charles Rumsey,

Chief of Police for the Town of Cumberland. Although the letter cautions Mr. Doyle

pursuant to 17-A M.R.S. § 506-A, it does not (obviously) institute a court proceeding

against Mr. Doyle.

       Federal courts are courts of limited jurisdiction. Federal law permits the removal to

federal court of certain civil actions or (very rarely) criminal prosecutions pending in state

court, 28 U.S.C. §§ 1441, 1443, but it nowhere authorizes the “removal” of a cease and

desist notice. Plaintiff’s attempt to institute legal proceedings while styling himself the

defendant constitutes a frivolous filing and his case is summarily DISMISSED as such.
       Mr. Doyle is HEREBY CAUTIONED that further frivolous filings may result in an

order restricting his ability to institute legal proceedings in this court. Cok v. Family Court

of Rhode Island, 985 F.2d 32 (1st Cir. 1993). This is at least the third time that Mr. Doyle

has instituted proceedings in this Court without complying with the most basic rules. Twice

before he has had actions dismissed for refusing to substantiate his allegations of

insufficient income to pay filings fees 1 and now he has instituted a baseless proceeding

while once more failing to observe the need to either pay the filing fee or demonstrate his

inability to do so. Such restrictions could include mandatory screening of his complaints

regardless of whether he pays the filing fee.

       SO ORDERED.

       Dated this 24th day of June, 2021.

                                                /s/ Lance E. Walker
                                               UNITED STATES DISTRICT JUDGE




1
  See Doyle v. Warren, No. 2:17-CV-00013-NT (additionally dismissed for failure to state a claim and
noting four prior matters dismissed on the pleadings); Doyle v. Town of Scarborough, No. 2:15-CV-00227-
JAW. The four prior matters listed in Warren are the Scarborough matter and Doyle v. Falmouth Police
Department, No. 2:14-cv-00259-JDL; Doyle v. State of Maine, No. 2:15-cv-00078-JAW; and Doyle v.
Falmouth Town Council, No. 2:16-cv-00215-JDL. Another matter dismissed for failure to state a claim,
after being removed from state court by the defendant, is Doyle v. Town of Falmouth, 2:19-cv-229-NT.

                                                  2
